
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.106



SEPARATION AGREEMENT AND GENERAL RELEASE


        AGREEMENT made January 24, 2003 ("Agreement") by and among I.C. ISAACS &
COMPANY L.P., a Delaware limited partnership (the "Company"), I.C. ISAACS &
COMPANY, INC., a Delaware corporation ("Isaacs") and ROBERT J. ARNOT (the
"Executive." The Company, Isaacs and the Executive are sometimes hereinafter
individually referred to as a "Party" and they are sometimes hereinafter
collectively referred to as the "Parties".

        WHEREAS, the Executive is employed by the Company as its Chairman of the
Board and Chief Executive Officer, pursuant to an amended and restated
employment agreement dated as of the 17th day of April, 2002 (the "Employment
Agreement"); and

        WHEREAS, the Executive also serves as the Chairman of the Board and
Chief Executive Officer of the Company's parent, Isaacs; and

        WHEREAS, the Parties have agreed to implement a termination of the
Employment Agreement and implement the Executive's separation in accordance with
the provisions of this Agreement,

        NOW, THEREFORE, the Parties, intending to be legally bound, mutually
agree as follows:

        1.    Executive's Resignations from all Offices.    

        (a)    Resignation as Chairman of the Company.    The Executive hereby
resigns his employment as Chairman of the Board of the Company as of, and with
effect from the Effective Date (as such term is defined in Paragraph 12 of this
Agreement).

        (b)    Resignation as President and Chief Executive Officer of the
Company.    The Executive shall resign his employment as President and Chief
Executive Officer of the Company on May 2, 2003 or on such earlier date as the
Chairman of the Board of Isaacs (the "Chairman") shall designate by not less
than three days' prior notice given to the Executive in writing (provided that
such notice shall not be given to the Executive when he is out of the United
States), and the Executive's employment with the Company and its affiliates
shall be deemed to have ceased, for all purposes, effective as of such date (the
"Separation Date"). Between the Effective Date and the Separation Date, the
Executive shall (i) remain in the office that he has heretofore occupied at the
Company's New York City office premises; (ii) receive the same support services
that he has heretofore received at such offices; (iii) report directly to the
Chairman and operate under his supervision and direction; and (iv) perform
executive employment activities. Effective as of the close of business on the
Separation Date, the Executive shall have no further authority to act on behalf
of or otherwise bind the Company in any respect.

        (c)    Resignation as Chairman of the Board of Isaacs.    The
Executive's execution of this Agreement shall constitute his written resignation
as Chairman of Isaacs' Board of Directors as of and with effect from the
Effective Date.

        (d)    Resignation as a Director and Chief Executive Officer of
Isaacs.    The Executive's execution of this Agreement shall constitute his
written resignation as a director and as President and Chief Executive Officer
of Isaacs as of and with effect from the Separation Date.

        (e)    Resignation From Other Directorships, Offices and
Positions.    The Executive's execution of this Agreement shall constitute his
written resignation from all directorships, offices and positions with Isaacs
Europe, Inc., Isaacs Design, Inc., and Isaacs Far East Ltd. as of, and with
effect from, the Separation Date.

1

--------------------------------------------------------------------------------




        2.    Accruals; Stock Options; No Other Vested Rights.    

        (a)  The Executive shall not be entitled to receive payment for any
accrued but unused vacation days, sick leave or other similar accruals to which
the Executive may otherwise be entitled as of the Separation Date. All options
to purchase shares of the common stock of Isaacs granted to the Executive prior
to the date of this Agreement under Isaacs' Amended and Restated Omnibus Stock
Option Plan (the "Option Plan") shall remain in full force and effect pursuant
to their respective terms and the terms of the Option Plan. The Executive shall
not be entitled to receive awards or grants under the Option Plan after the date
of this Agreement. Except for the Executive's entitlements pursuant to the I.C.
Isaacs Pension Plan (the "Pension Plan") and with respect to stock options
granted to him under the Option Plan prior to the date of this Agreement and/or
as otherwise required by law or plan documents, the Executive has no vested
rights in any stock incentive plan, pension, profit sharing or other retirement
or savings plan. Except to the extent otherwise provided in this Agreement, if
the Executive is entitled to receive any accrued but unmade grant or award of
any restricted or unrestricted shares of Isaacs common stock or stock options,
he hereby waives and relinquishes all rights with respect thereto.

        (b)  The Company shall promptly reimburse the Executive for all
authorized and reasonable business expenses incurred by him through the
Separation Date, and which otherwise comply with the Company's regulations and
procedures. All such expense claims shall be submitted to the Company in
accordance with its existing policies and procedures, not more than 60 days
after the Separation Date.

        3.    Separation Payment; Consultancy; Other Consideration.    

        (a)  In consideration for the Executive's execution of this Agreement,
the termination of the Employment Agreement and his release and waiver of claims
against the Company and others identified in Paragraph 4 hereof as "Released
Parties," the Company shall, in full and final settlement of all claims or
potential claims that the Executive has or may have against the Company and all
other Released Parties, and in lieu of any notice or payment in lieu of notice
under the Employment Agreement, pay to Executive an amount (the "Separation
Payment") equal to that portion of the Base Salary (as defined in the Employment
Agreement) that the Executive would have been entitled to receive, but for the
termination of the Employment Agreement, during the period beginning on the
Separation Date, or if the Separation Date is prior to May 2, 2003, on May 2,
2003, and ending on December 15, 2003 (the "Separation Period"). The Separation
Payment shall be paid in accordance with the normal payroll practices employed
by the Company during the Separation Period with respect to the payment of
salaries to its executive employees. The payment of the Separation Payment and
all other payments made and to be made to the Executive under this Agreement
shall be made net of all current and lawful withholding and deductions,
including those for federal, state and local taxes.

        (b)  As further consideration for the Executive's execution of this
Agreement, the Company shall continue to cover the Executive between the date of
this Agreement and December 31, 2003, and shall pay all premiums due with
respect to such coverage, under any medical, dental and/or hospitalization plan,
and pursuant to any disability and/or life insurance and/or other benefit policy
or plan under which the Executive was covered by the Company immediately prior
to the date of this Agreement (collectively, the "Benefits Plans"). Nothing in
this Paragraph 3 or elsewhere in this Agreement is intended to alter, modify or
supersede the Executive's rights to elect, for any period of time commencing
after December 31, 2003, to continue coverage under any of the Benefits Plans to
which to the provisions of the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended ("COBRA") are applicable.

        (c)  As further consideration for the Executive's execution of this
Agreement, in the event that, pursuant to Paragraph 1(b) hereof, the Chairman
designates a date for the Executive's

2

--------------------------------------------------------------------------------




resignation as Chief Executive Officer of the Company which shall be earlier
than May 2, 2003, the Company shall retain the Executive's services as a
consultant during the period commencing on the Separation Date and continuing
through May 2, 2003 (the "Consulting Period"). During the Consulting Period, the
Executive shall (i) be provided with appropriate office space and the use of
telephone and fax facilities at no cost to the Executive as long as such office
and facilities are employed by the Executive in the conduct of Company-related
business activities; (ii) receive the same support services that he has
heretofore received at such offices; (ii) make himself available to the Company
on a non-exclusive basis; (iii) perform such services relative to the sourcing
of products and with regard to such other matters pertaining to the Company's
business as the Chairman may reasonably request; (iv) travel to Hong Kong at the
Company's expense for a period not to exceed 14 days to assist the Company with
respect to its product sourcing efforts; and (v) be paid an amount equal to that
portion of the Base Salary (as defined in the Employment Agreement) that the
Executive would have been entitled to receive, but for the termination of the
Employment Agreement, during the Consulting Period (the "Consulting Payment").
The Consulting Payment shall be paid in accordance with the normal payroll
practices employed by the Company during the Consulting Period with respect to
the payment of salaries to its executive employees.

        (d)  As further consideration for the Executive's execution of this
Agreement, during the period commencing on the date of this Agreement and ending
on September 30, 2003, the Company shall continue to maintain the e-mail account
assigned by it to the Executive and Executive shall be entitled to use such
account to send and receive e-mails.

        4.    Mutual General Releases and Waivers of All Claims.    

        (a)  In consideration for the Separation Payment to the Executive, and
the other consideration herein described, the Executive on behalf of himself,
his heirs, estate, executors, administrators, successors and assigns, does fully
and forever waive, release and discharge the Company, Isaacs, Isaacs
Europe, Inc., Isaacs Design, Inc., Isaacs Far East Ltd., Textile Investment
International, S.A., Würzburg Holding, S.A., Latitude Licensing Corp., Staffan
Ahrenberg, Olivier Bachellerie, Rene Faltz, Robert Stec, Roland Loubet, Jon
Hechler, Neal Fox, Daniel Gladstone, the present and former officers and
employees of Isaacs and the Company in their capacities as such (and not in
their personal capacities) and attorneys of each of such entities, and their
respective heirs, executors, administrators, successors and assigns
(collectively, the "Released Parties") from any and all actions, claims,
demands, losses, expenses, obligations and liabilities arising out of or related
to any conduct or activity occurring up to the Effective Date (with the
exception of the Exclusions set forth in the last sentence of this
Paragraph 4(a)), including, but not limited to: (i) any claims relating to or
arising out of the Executive's employment; (ii) any alleged employment
discrimination under any federal, state or municipal statute, regulation, order,
rule or legal authority, including, without limitation, the Age Discrimination
in Employment Act of 1967, as amended by the Older Workers Benefit Protection
Act of 1990 ("OWPBA") and otherwise, Title VII of the Civil Rights Act of 1964,
as amended by the Civil Rights Act of 1991 and otherwise, the Americans With
Disabilities Act; the Family and Medical Leave Act of 1993, the New York Human
Rights Law (N.Y. Executive Law §§ 290, et seq.), the New York City Human Rights
Law (N.Y.C. Administrative Code §§ 8-101, et seq.), and the Fair Labor Practice
Act of Maryland (Md. Ann. Code Article 49B); (iii) any and all contract, tort or
personal injury claims, including, without limitation, those arising out of or
relating to the Employment Agreement and any other documents by which he and the
Company, Isaacs or any affiliates of either of them were or may have been bound;
(iv) any and all claims for any other form of compensation, wages, salary, wage
accruals, bonuses or sales commissions of any type or kind; (v) any and all
claims for punitive, exemplary, consequential, or statutory damages; and
(vi) any and all claims for attorneys' fees or expenses associated with his
retention of counsel. The Executive represents and warrants that he has not

3

--------------------------------------------------------------------------------

assigned any such claims or authorized any other person, group or entity to
assert such claims on his behalf. This release shall not include, and the
Executive is not waiving, releasing or discharging any of the Released Parties
in relation to, any worker's compensation or unemployment insurance claims which
the Executive now has or which may accrue to him on or prior to the Separation
Date, or any claims arising under this Agreement, the Employee Retirement Income
Security Act of 1976, as amended, the Pension Plan or the Option Plan, any
claims for base salary and benefits due and owing up to the Effective Date
and/or any claim for indemnification as a director or officer (the
"Exclusions").

        (b)  As a further consideration and inducement for this Agreement, to
the extent permitted by law, the Executive hereby waives, releases and
discharges any and all actions, claims, demands, losses, expenses, obligations
and liabilities against the Released Parties which he does not know or does not
suspect to exist in his favor up to the Effective Date with the exception of the
Exclusions. The Executive expressly agrees that this waiver, release and
discharge shall extend and apply to all unknown, unsuspected and unanticipated
injuries, liabilities and damages as well as those that have been known,
suspected, anticipated or disclosed up to the Effective Date with the exception
of the Exclusions.

        (c)  In consideration for the promises contained herein, the Company,
Isaacs and the other signatories hereto (other than the Executive), individually
and collectively, do hereby fully and forever waive, release and discharge the
Executive, his heirs, estate, executors, administrators, successors and assigns
from any and all actions, claims, demands, losses, expenses, obligations and
liabilities arising out of or related to any conduct or activity occurring up to
the Effective Date, including but not limited to: (i) any claims relating to or
arising out of Executive's employment or any other business relationship
involving the Executive and any of the Released Parties; (ii) any claims for
breach of the Employment Agreement or any other contract; (iii) any claims for
breach of any duty; (iv) any claims relating to compensation or benefits;
(v) any claims for attorneys' fees and costs; and (vi) all other claims sounding
in tort, contract, pursuant to any statute and/or of any other nature
(collectively, the "Released Parties' Claims"). Each of the Company, Isaacs and
the other signatories hereto (other than the Executive) represents and warrants
to the Executive, that he/it has not assigned any of the Released Parties'
Claims or authorized any other person, group or entity to assert any such claims
on his or their behalf.

        (d)  As a further consideration and inducement for this Agreement, to
the extent permitted by law, each of the Company, Isaacs and the other
signatories hereto (other than the Executive) hereby waives, releases and
discharges any and all of the Released Parties' Claims against the Executive
which any of them does not know or does not suspect to exist in its/his or their
favor up to the Effective Date. The Company, Isaacs and the other signatories
hereto (other than the Executive) and each of them expressly agree that this
waiver, release and discharge shall extend and apply to all unknown, unsuspected
and unanticipated injuries, liabilities and damages as well as those that have
been known, suspected, anticipated or disclosed up to the Effective Date.

        (e)  Nothing contained in this Agreement shall be deemed to prevent the
Executive from enforcing the provisions of this Agreement.

        5.    No Other Claims or Filings.    As further consideration and
inducement for this Agreement, each of the Parties individually and collectively
agrees and represents to the other Parties that, in regard to claims that are
being released pursuant to this Agreement, he/it has not filed or otherwise
pursued any charges, complaints or claims which are in any way pending against
any other Party, with any local, state or federal government agency, council,
court or arbitration tribunal ("Agency or Tribunal") and, to the extent
permitted by law, each of the Parties further agrees, represents and covenants
that he/it will not do so in the future. If any Agency or Tribunal assumes
jurisdiction of any charge, complaint, cause of action or claim being released
pursuant to this Agreement on behalf of or

4

--------------------------------------------------------------------------------

related to any of the Parties, each of the other Parties will take reasonable
actions, not inconsistent with law, to attempt to ensure that such Agency or
Tribunal withdraws from and/or dismisses the matter, with prejudice, insofar as
it is asserted on behalf of or relates to such other Party, including but not
limited to, requesting such action by such Agency or Tribunal. Each of the
Parties agrees that he/it will not participate or cooperate in any such
matter(s) except as required by law or legal process. Nothing in this
Paragraph 5 shall apply to any claims, charges or complaints not being released
pursuant to this Agreement.

        6.    Publicity.    Isaacs represents and agrees that, within one day
after the Effective Date of this Agreement, it will disseminate a press release
announcing the Executive's resignation, the text of which shall have been
mutually agreed upon in advance by Isaacs and the Executive. Each of the Parties
represents to all of the other Parties that, (a) it/he will not at any time make
disclosures regarding the contents of this Agreement and/or the negotiations
that took place in connection with the preparation and execution of this
Agreement; and (b) he/it shall not make or issue any written or oral statements
that are materially inconsistent with the statements contained in such press
release. Notwithstanding anything to the contrary contained in this Paragraph 6,
(i) any Party may make such disclosures as are required by law or legal process
or necessary to enforce this Agreement; (ii) any Party may disclose the terms of
the Agreement or provide this Agreement to any person or entity after Isaacs has
filed the Agreement with the Securities and Exchange Commission, which Isaacs
expects would occur in or before March 2003; (iii) any Party may communicate or
provide any information or documents to its legal advisors; (iv) any Party may
disclose the terms of this Agreement or provide this Agreement to its
accountants, lenders or financial advisors; or (v) the Executive may disclose
the terms of this Agreement or provide this Agreement to any person or entity
with whom the Executive is in discussions or negotiations reasonably expected to
result in an employment or consulting arrangement or other significant business
relationship involving the Executive.

        7.    Cancellation of Employment Agreement; Confidential
Information.    

        (a)  In consideration of the Separation Payment and other benefits
afforded the Executive hereunder, the Employment Agreement is deemed canceled,
terminated and of no further force or effect, as of the Separation Date except
to the extent specifically referenced in this Agreement.

        (b)  The Executive agrees that, during the period beginning on the
Effective Date and ending on December 15, 2003, he shall not disclose to any
person or entity or use in any way (other than, during the period beginning on
the Effective Date and ending on the later of the Separation Date or the last
day of the Consulting Period, in the discharge of his duties under this
Agreement in connection with the business of the Company) any trade secrets or
confidential or proprietary information of the Company, including, without
limitation, any information or knowledge relating to (i) the business,
operations or internal structure of the Company, (ii) the clients (or customers)
or potential clients (or potential customers) of the Company, (iii) any method
and/or procedure (such as records, programs, systems, correspondence, or other
documents), relating or pertaining to projects developed by the Company or
contemplated to be developed by the Company, or (iv) the Company's business,
which information or knowledge the Executive shall have obtained during the term
of this Agreement, and which is otherwise of a secret or confidential nature and
is not in the public domain.

        8.    Return of the Company's Property.    The Executive agrees and
represents that he shall return to the Company, not later than the Separation
Date, all equipment and/or other property, and all other information in tangible
form belonging to it which has been or is in his care, custody, possession or
control during his employment, including specifically, without limitation, any
documents, customer and supplier lists, personnel information, product
information, equipment, memoranda and/or files in whatever form, including any
electronic data format, and that he shall not retain any copies of any such
information.

5

--------------------------------------------------------------------------------

        9.    Executive's Cooperation.    In order to assist the Company in
effecting an orderly and efficient transition of management responsibility, the
Executive shall, upon reasonable request made of him by authorized
representatives of the Company, provide reasonable cooperation to the Company
during the period commencing on the Effective Date and continuing up to the
Separation Date, on matters in which he was involved during his employment and
of which he has personal knowledge.

        10.    Further Assurances.    As further consideration for the
Separation Payment to the Executive, and the other consideration herein
described, from time to time during the period commencing on the Effective Date
and continuing to and including December 15, 2003, the Executive shall execute
such additional instruments and documents and take such other reasonable actions
as the Company or Isaacs may reasonably request of him in order to implement the
various provisions of this Agreement.

        11.    Non-Disparagement; Non-Interference.    

        (a)  The Executive expressly agrees to refrain from uttering any
disparaging statements concerning any of the Released Parties, including,
without limitation, making any other statement, oral or written, which portrays
any or all of the Released Parties in an unfavorable light or subjects any
thereof to scorn, obloquy or ridicule.

        (b)  Each of the Company, Isaacs, and the other signatories hereto
(other than the Executive) expressly agrees to refrain from uttering any
disparaging statements concerning the Executive including, without limitation,
making any other statement, oral or written, which portrays him in an
unfavorable light or subjects him to scorn, obloquy or ridicule. The Company and
Isaacs will instruct their respective supervisory and managerial personnel who
have any familiarity with the Executive to refrain from making any such
disparaging statements.

        (c)  As further consideration for the Separation Payment to the
Executive, and the other consideration herein described, the Executive expressly
agrees that during the period commencing on the Effective Date and ending on the
May 2, 2003 he shall not serve as an employee, representative or agent of PNT,
Frontline, Ben-Lee, Mannis and/or Best Make.

        (d)  As further consideration for the Separation Payment to the
Executive, and the other consideration herein described, the Executive expressly
agrees that during the period commencing on the Effective Date and ending on
December 15, 2003, he shall not (i) serve as an employee, representative or
agent of PNT, Frontline, Ben-Lee, Mannis and/or Best Make in direct business
dealings with the Company; or (ii) intentionally engage in any activities
including, but not limited to, activities as an employee, agent or
representative of any person or entity, that shall intentionally interfere with
any business relationships of the Company, including without limitation any
business relationships of the Company with PNT, Frontline and Ben-Lee, Mannis,
Best Make and/or any other Asian manufacturer or supplier of fabric, finished
garments and other goods.

        12.    OWBPA Compliance Provision; Statement of Understanding.    

        (a)    Revocation.    The Executive may revoke this Agreement by notice
to the other Party within seven (7) days of the date of its execution by the
Parties (the "Revocation Period"). The Executive agrees that he will not receive
the benefits provided by this Agreement if he revokes this Agreement. The
Executive also acknowledges and agrees that if the Company has not received from
him notice of his revocation of this Agreement on or prior to the date of
expiration of the Revocation Period (such date being referred to throughout this
Agreement as the "Effective Date"), the Executive will have forever waived his
right to revoke this Agreement and this Agreement shall thereafter be
enforceable and have full force and effect. The Executive may revoke his
acceptance of this Agreement by giving notice to the Company c/o of its counsel,
Kelly Tubman Hardy, Esq., Piper Rudnick, LLP, 6225 Smith Avenue, Baltimore,
Maryland 21209-3600, that he wishes to revoke this Separation Agreement and
General Release or not be bound by it.

6

--------------------------------------------------------------------------------

        (b)    Statement of Understanding.    By executing this Agreement, the
Executive acknowledges that (i) he has been offered at least twenty-one
(21) days to consider the terms of this Agreement and has considered its terms
for that period of time or, by signing this Agreement before taking the full
twenty-one (21) day period, the Executive has knowingly and voluntarily waived
his right to do so; (ii) he has been advised by the Company to consult with an
attorney regarding the terms of this Agreement; (iii) he has consulted with, or
has had sufficient opportunity to consult with, an attorney of his own choosing
regarding the terms of this Agreement; (iv) any and all questions regarding the
terms of this Agreement have been asked and answered to the Executive's complete
satisfaction; (v) he has read this Agreement and fully understands its terms and
their import; (vi) except as provided by this Agreement, he has no contractual
right or claim to the benefits described herein; (vii) the consideration
provided for herein is good and valuable; and (viii) he is entering into this
Agreement voluntarily, of his own free will, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever.

        13.    Key Man Insurance Coverage.    The Company and the Executive
agree that the key man insurance policy owned by the Company and insuring the
life of the Executive in face amount of $1,000,000 shall not be assigned to the
Executive and will be cancelled by the Company.

        14.    Joint Participation in Preparation of Separation Agreement and
General Release.    The Parties hereto and each other signatory hereto
participated jointly in the negotiation and preparation of this Agreement, and
each Party and each other signatory hereto has had the opportunity to obtain the
advice of legal counsel and to review, comment upon, and redraft it. This
Agreement shall be construed as if the Parties and each other signatory hereto
jointly prepared it.

        15.    Severability, Enforceability, Arbitration; Consent to
Jurisdiction; Service of Process.    

        (a)  Subject to the provisions of Section 15(b), if any provision of
this Agreement shall be held finally by an arbitrator or court of competent
jurisdiction to be illegal, void, or unenforceable, then such provision shall be
of no force and effect in such jurisdiction. However the illegality or
unenforceability of such provision in such jurisdiction shall have no effect
upon, and shall not impair the enforceability of any other provision of this
Agreement in such jurisdiction and shall have no effect upon, and shall not
impair the enforceability of any other provision of this Agreement in any other
jurisdiction. If an arbitrator or court of competent jurisdiction finally holds
that Paragraph 4 or 5 hereof is illegal, void, or unenforceable, then the
Parties shall execute a release that is valid and enforceable.

        (b)  Any dispute regarding any aspect of this Agreement or any act which
allegedly has or would violate any provision of this Agreement will be submitted
to binding arbitration, and arbitration shall be the exclusive forum for the
resolution of any such disputes. Such arbitration shall be conducted before a
single arbitrator sitting in New York, New York, in accordance with the rules of
the American Arbitration Association then in effect. Each party will be entitled
to limited discovery, to consist of a maximum of three (3) depositions (maximum
two (2) hours each), document discovery and twenty-five (25) written
interrogatories per party, which will be completed within one hundred twenty
(120) days following the selection of the arbitrator. Judgment may be entered on
the award of the arbitrator in any court having competent jurisdiction.

        (c)  Subject to the provisions of Section 15(b), the Parties each hereby
consent to the exclusive jurisdiction of any state or federal court located
within the State of New York in connection with all actions or proceedings
arising out of or relating to this Agreement. The Parties hereto accept,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts and waive any defense of forum non conveniens, waive any right to trial
by jury and irrevocably agree to be bound by any judgment rendered thereby in
connection with this Agreement. The Parties further agree that to the extent
permitted by law, any and all process directed to any of the Parties

7

--------------------------------------------------------------------------------




in any such litigation may be served upon such Party outside of New York in the
same manner and with the same force and effect as if service had been made
within New York.

        16.    Acceleration of Payment; Enforcement of Executive's Rights.    

        (a)  In the event that the Company fails to pay when due any sum due and
owing to the Executive under this Agreement, and if such sum remains unpaid for
a period of three days after the Company shall have received notice of default
with respect thereto from the Executive, then the entire unpaid balance of all
sums due and owing to the Executive under this Agreement shall thereupon become
immediately due and payable to him, and the Company shall pay such unpaid
balance immediately, together with interest calculated thereon with respect to
the period commencing on the date when such notice of default is given and
ending on the date of payment thereof at the rate of interest per annum publicly
announced by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City at 9:00 a.m., local time in New York City, on the date
when such notice of default is given.

        (b)  In the event that the Executive commences any arbitration
proceeding pursuant to Paragraph 15(b) hereof, and a final award or
non-appealable judgment shall be entered in his favor with respect thereto,
there shall be included in such judgment or award an amount equal to the
reasonable attorney's fees incurred by the Executive with respect to such action
or proceeding.

        17.    Attorneys' Fees and Costs.    As further mutual consideration for
the promises set forth herein, the Parties agree that they are responsible for
their own attorneys' fees and costs, if any, and agree that neither of them will
seek reimbursement from any other Party for attorneys' fees and/or costs
incurred in this matter or relating to any matters addressed in this Agreement,
except as hereinbefore specified.

        18.    Choice of Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law principles.

        19.    Notices.    Except as otherwise expressly provided in any other
document or agreement with respect to notice thereunder, any notice, demand,
claim, or consent or other communication to be given hereunder ("Notice") shall
be given in writing and shall be sent by overnight delivery service, such as
Federal Express or Airborne, in each case to the address specified below, or to
such other address as may be provided in accordance with this section. No such
change of address shall be valid until proper Notice thereof has been received
by the other Party hereto. All Notices sent to the proper address and in such
manner shall be deemed given on the business day following its placement in the
hands of such delivery service.

If to the Executive:

Robert J. Arnot
30 Lookout Circle
Larchmont, New York 10538

With a copy to:

Kaye Scholer LLP
425 Park Avenue
New York, New York 10022-3598
Attention: Jay W. Waks, Esq.

8

--------------------------------------------------------------------------------

If to Isaacs or the Company:

I.C. Isaacs & Company, Inc.
350 Fifth Avenue, Suite 1029
New York, New York 10118
Attention: Chairman of the Board

With a copy to:

Piper Rudnick, LLP
6225 Smith Avenue
Baltimore, Maryland 21209-3600
Attention: Kelly Tubman Hardy, Esq.

        20.    Merger; Modification; Amendment.    This Agreement (a) represents
the complete terms of their Agreement; (b) supersedes any and all prior oral or
written agreements and/or understandings between and among the Parties with
respect to the subject matter hereof; and (c) may not be amended or modified
except in a writing signed by both Parties. There are no representations,
inducements or promises not set forth herein on which either Party has relied or
may rely.

        21.    Headings.    The headings in this Agreement are used for ease of
reference only, and may not be used as aids in its interpretation.

        IN WITNESS WHEREOF, the Parties and the other signatories hereto have
caused this Separation Agreement and General Release to be executed.

    I.C. ISAACS & COMPANY LP

 
 
By:
By: I.C. Isaacs & Company, Inc,
General Partner
Date signed: January 23, 2003
 
By:
/s/  DANIEL J. GLADSTONE      

--------------------------------------------------------------------------------

Name: Daniel J. Gladstone
Title: Division President
 
 
I.C. ISAACS & COMPANY, INC.

Date signed: January 23, 2003
 
By:
/s/  DANIEL J. GLADSTONE      

--------------------------------------------------------------------------------

Name: Daniel J. Gladstone
Title: Division President
Date given to and signed by the Executive: January 24, 2003
 
By:
/s/  ROBERT J. ARNOT      

--------------------------------------------------------------------------------

Robert J. Arnot
 
 
ISAACS EUROPE, INC.
Date signed: January 24, 2003
 
By:
/s/  EUGENE C. WIELEPSKI      

--------------------------------------------------------------------------------

Name: Eugene C. Wielepski
Title: Vice President—Finance and CFO
 
 
ISAACS DESIGN, INC.

9

--------------------------------------------------------------------------------


Date signed: January 24, 2003
 
By:
/s/  EUGENE C. WIELEPSKI      

--------------------------------------------------------------------------------

Name: Eugene C. Wielepski
Title: Vice President—Finance and CFO
 
 
ISAACS FAR EAST LTD.
Date signed: January 24, 2003
 
By:
/s/  EUGENE C. WIELEPSKI      

--------------------------------------------------------------------------------

Name: Eugene C. Wielepski
Title: Vice President—Finance and CFO
 
 
TEXTILE INVESTMENT INTERNATIONAL, S.A.
Date signed: January 24, 2003
 
By:
/s/  RENE FALTZ      

--------------------------------------------------------------------------------

René Faltz, Managing Director
Date signed: January 24, 2003
 
By:
/s/  TOM FELGEN      

--------------------------------------------------------------------------------

Tom Felgen, Managing Director
 
 
WÜRZBURG HOLDING S.A.
Date signed: January 24, 2003
 
By:
/s/  RENE FALTZ      

--------------------------------------------------------------------------------

René Faltz, Managing Director
Date signed: January 24, 2003
 
By:
/s/  TOM FELGEN      

--------------------------------------------------------------------------------

Tom Felgen, Managing Director
 
 
LATITUDE LICENSING CORP..
Date signed: January 24, 2003
 
By:
/s/  TONY FEIDT      

--------------------------------------------------------------------------------

Name: Tony Feidt
Title: Managing director
Date signed: January 23, 2003
 
By:
/s/  STAFFAN AHRENBERG      

--------------------------------------------------------------------------------

Staffan Ahrenberg
Date signed: January 24, 2003
 
By:
/s/  OLIVIER BACHELLERIE      

--------------------------------------------------------------------------------

Olivier Bachellerie
Date signed: January 24, 2003
 
By:
/s/  RENÉ FALTZ      

--------------------------------------------------------------------------------

René Faltz
Date signed: January     , 2003
 
By:
/s/  ROLAND LOUBET      

--------------------------------------------------------------------------------

Roland Loubet
Date signed: January 24, 2003
 
By:
/s/  ROBERT STEC      

--------------------------------------------------------------------------------

Robert Stec

10

--------------------------------------------------------------------------------


Date signed: January 23, 2003
 
By:
/s/  DANIEL GLADSTONE      

--------------------------------------------------------------------------------

Daniel Gladstone
Date signed: January 24, 2003
 
By:
/s/  NEAL J. FOX      

--------------------------------------------------------------------------------

Neal J. Fox
Date signed: January 24, 2003
 
By:
/s/  JON HECHLER      

--------------------------------------------------------------------------------

Jon Hechler

11

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.106



SEPARATION AGREEMENT AND GENERAL RELEASE
